23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
L. Shirley HARVEY, Plaintiff Appellant,v.VIRGINIA DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,Commonwealth of Virginia, Defendant Appellee.
No. 94-1138.
United States Court of Appeals, Fourth Circuit
Submitted:  April 21, 1994.Decided:  May 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-93-507-3)
L. Shirley Harvey, Appellant Pro Se.
Guy Winston Horsley, Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order that granted summary judgment to the Defendant in her action brought under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Sec. 2000e (West 1981 & Supp.1993).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harvey v. Virginia Dep't of Agric., No. CA-93-507-3 (E.D. Va.  Dec. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED